NO. 07-12-0243-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                      AUGUST 15, 2012

                           ______________________________


                            GERARDO PEREZ III, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

            NO. A18570-1009; HONORABLE ROBERT W. KINKAID, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Following a plea of true to the State's motion to proceed, Appellant, Gerardo

Perez III, was adjudicated guilty of evading arrest or detention with a vehicle1 and

sentenced to one year in a state jail facility and a fine of $1,500. Pending before this

Court is Appellant's Motion to Dismiss Appeal in which he represents he wishes to

withdraw his notice of appeal.       As required by Rule 42.2(a) of the Texas Rules of

1
Tex. Penal Code Ann. § 38.04(b)(1)(B) (West Supp. 2011).
Appellate Procedure, the motion is signed by Appellant and his attorney. No decision of

this Court having been delivered, the motion is granted and the appeal is dismissed. No

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2